                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                                         Cr. No. 4:18-cr-657

DARVIN PITCHER

       DEFENDANT’S MOTION TO DISMISS THE INDICTMENT

      Defendant Darvin Pitcher moves—pursuant to Federal Rule of Criminal

Procedure 12(b)(3)(B), the Fifth Amendment, and the Sixth Amendment—to

dismiss the indictment on the grounds of duplicity.

Legal Standard

      Duplicity is the charging of multiple, distinct offenses in one count. United

States v. Barrera, 444 F. App’x 16, 24 (5th Cir. 2011); United States v. Munoz-

Franco, 986 F. Supp. 70, 71 (D.P.R. 1997). Duplicitous charging is prohibited for

a variety of reasons. These concerns include “interference with unanimous juror

agreement since the presence of multiple offenses in the same count may give rise

to a situation in which a defendant may be convicted without unanimous juror

agreement[.]” Munoz-Franco, 986 F. Supp. at 71. Additionally, duplicitous counts

“produce confusion as to the basis of the verdict which may subject a defendant to

double jeopardy.” Id. With a duplicitous indictment, “[a] general verdict of guilty
will not reveal whether the jury found the defendant guilty of one crime and not

guilty of the others, or guilty at all.” United States v. List, 200 F. App’x 535, 540

(6th Cir. 2006) (internal quotation marks and citation omitted). “Duplicity may also

give rise to problems regarding the admissibility of evidence[.]” United States v.

UCO Oil Co., 546 F.2d 833, 835 (9th Cir. 1976). Generally, these concerns

implicate a defendant’s fundamental due process rights. Id.

      “If an indictment is duplicitous and prejudice results, the conviction may be

subject to reversal.” United States v. Barrera, 444 F. App’x 16, 24 (5th Cir. 2011).

The remedy to a duplicitous count is for the government to either elect upon which

charge to proceed or for the Court to dismiss the indictment. United States v.

Goodman, 285 F.2d 378, 380 (5th Cir. 1961).

      To determine whether a count is duplicitous, courts first determine the

allowable unit of prosecution. United States v. Root, 585 F.3d 145, 150 (3d Cir.

2009). The unit of prosecution for the possession of child pornography is the

material or medium upon which images are stored. United States v. Planck, 493

F.3d 501, 504 (5th Cir. 2007). Therefore, the only way multiple mediums can

possibly be charged in the same count is if the possession constitutes a single

scheme. See United States v. Anson, 304 F. App’x 1, *2 (2d Cir. 2008).




                                         2
Application

      The singular count of Mr. Pitcher’s indictment is duplicitous in that it

conflates two distinct, alleged possessions of child pornography—one on a Samsung

laptop and one on a Dell laptop. The only date information for the CP videos

contained on the Samsung computer is December 5, 2008. While there are carved

images on the Samsung, these images have no date information. And there is no CP

download activity on the Samsung. The last time the Samsung was used was on

April 26, 2016.1 The Samsung computer was alleged to be found in the dining room,

and the government has failed to produce photo evidence to show the circumstances

of how the Samsung computer was found and/or located. 2

      The CP images contained on the Dell computer are carved, cached images

with no date information. While there is evidence of attempted CP downloading

activity on the Dell, there are no corresponding images on the Dell for that activity

nor proof that those downloads were ever successful. The last date of the attempted

downloading activity was July 21, 2015. The last time the Dell was used was on

November 25, 2015. 3 The Dell computer was alleged to be found in a chest in the




1
  Eric Devlin, Managing Director of the Lone Star Forensic Group and Defense Expert would
testify to these facts.
2
  Government’s discovery.
3
  Supra Note 1.
                                           3
living room, and the government has failed to produce photo evidence to show the

circumstances of how the Dell computer was found and/or located. 4

         Given the differential between the types of images contained on each medium,

the differences in dates of CP activity on each medium, the differences in last dates

of use of each computer, and the difference in the location each computer was found,

the government will not be able to show that the alleged possession of CP in this

case constituted a single scheme. The conflation of these two separate schemes is

prejudicial because there are differing defenses for each medium based, in part, on

the date differences, the differences in the type of CP files, and the different

circumstantial content within each computer.




4
    Supra Note 2.
                                          4
                                 CONCLUSION

      For all the aforementioned reasons, Mr. Pitcher respectfully requests that the

Court dismiss the indictment in this case or require the government to elect upon

which charge to proceed. Mr. Pitcher would note that he is willing to proceed by

the filing of an information that separates the two computers into two separate

counts. Mr. Pitcher requests to be heard on this matter at the upcoming motion

hearing set for Tuesday, February 18th.

                                      Respectfully submitted,
                                      MARJORIE A. MEYERS
                                      Federal Public Defender
                                      Southern District of Texas No. 3233
                                      Texas State Bar No. 14003750

                                      By /s/ Aisha J. Dennis
                                      AISHA J. DENNIS
                                      Assistant Federal Public Defender
                                      Southern District of Texas No. 3290460
                                      North Carolina State Bar No. 45980
                                      440 Louisiana, Suite 1350
                                      Houston, TX 77002-1056
                                             Telephone: 713.718.4600
                                             Fax:        713.718.4610




                                          5
                         CERTIFICATE OF SERVICE

      I hereby certify that on February 14, 2020, a copy of the foregoing was served

by Notification of Electronic Filing and will be delivered by email to the office of

Assistant United States Attorney Zahra Fenelon.

                                      /s/ Aisha J. Dennis
                                      AISHA J. DENNIS




                                         6
